Citation Nr: 0113262	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  96-42 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, with sciatic nerve 
condition of the left leg.

2.  Whether there was clear and unmistakable error in a March 
1946 rating decision denying service connection for residuals 
of a pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  By February 1994 rating 
decision, the RO denied service connection for degenerative 
joint and disc disease of the lumbosacral spine, with sciatic 
nerve condition of the left leg.  By December 1998 rating 
decision, the RO determined there was no clear and 
unmistakable error in a March 1946 rating decision which 
denied service connection for residuals of a pilonidal 
cystectomy.  In June 1995, the veteran testified at a hearing 
at the RO and in February 2001, he testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
current lumbar degenerative disc and joint disease, with 
sciatic nerve condition of the left leg, is causally related 
to his active service.  

2.  Entitlement to service connection for residuals of a 
pilonidal cystectomy was denied by unappealed March 1946 
rating decision.  

3.  The March 1946 rating decision considered the correct law 
and facts as they then existed, and did not involve an error 
that manifestly changed the outcome.



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, degenerative joint and disc disease of the lumbosacral 
spine, with sciatic nerve condition of the left leg, was 
incurred in service.  38 U.S.C.A. §§ 1110, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Clear and unmistakable error in the March 1946 rating 
decision which denied service connection for residuals of a 
pilonidal cyst has not been demonstrated.  38 C.F.R. § 
3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  The record 
shows that the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  He has also been informed via 
statements of the case, of the nature of the evidence needed 
to substantiate his claims.  The Board also notes that 
neither he nor his representative has identified any evidence 
not already obtained which may be pertinent to his claims.  
Moreover, with respect to the issue of clear and unmistakable 
error, insofar as the question addressed herein must be 
adjudicated based on consideration of the evidence of record 
at the time of the decision in question, no further 
development pertinent to the matter is warranted.  In view of 
the foregoing, the Board finds that all relevant facts have 
been adequately developed by the RO; given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims.  In sum, VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

At the veteran's April 1943 naval induction medical 
examination, no pertinent defects were recorded other than a 
"moderat[e] round back." 

In-service medical records show that in April 1944, the 
veteran was hospitalized for excision of an inflamed teratoma 
cyst, located to the left of the gluteal fold in the middle 
of the sacrum.  On admission, he reported that he had 
developed a painful swelling over the region of the lower 
sacrum three weeks prior and that he had a similar episode 
three months earlier.  He reported no history of a fall or 
low back injury.  The procedure was accomplished using a 
spinal anesthetic.  On follow-up examination in May 1944, the 
veteran's wound was completely healed and X-ray examination 
of the left hip showed no osseous or joint disease.  

In August 1945, the veteran complained of pain in the left 
hip and along the left leg, which he stated had been present 
since he received a spinal anesthetic in April 1944.  
Although neurological examination was normal, it was noted 
that the veteran's symptoms of L3 nerve root irritation could 
be due to "possible trauma due to needle."  On follow-up 
examination in September 1945, the diagnosis was sciatic pain 
without characteristics of ruptured disc.  When examined in 
October 1945, he reported that he felt much better.  At his 
November 1945 naval discharge medical examination, it was 
noted that he had a cyst removed from his spine in 1944.  On 
clinical evaluation, the veteran's spine was normal.  

In November 1945, the veteran filed a claim of service 
connection for "spinal troubles."  By November 1945 rating 
decision, the RO denied service connection for residuals of a 
pilonidal cystectomy, finding that the veteran's condition 
was a constitutional or developmental abnormality, and not a 
disability for VA compensation purposes.  While he was 
notified of the decision and of his procedural and appellate 
rights by April 1946 letter, the veteran did not appeal the 
RO decision.  

In May 1982 and November 1987, the veteran filed claims of 
service connection for low back disability.  In July 1982 and 
November 1987, the RO notified the veteran that his claim of 
service connection for residuals of a pilonidal cystectomy 
had been denied previously and could not be reopened unless 
new and material evidence was submitted.  

In May 1993, the veteran again requested reopening of his 
claim of service connection for a back disability, stating 
that he had a pilonidal cyst removed from his sacral area in 
service and had been given a spinal anesthetic prior to the 
procedure.  He alleged that he developed sciatica secondary 
to the spinal anesthetic.  He indicated that after separation 
from service, he had been followed by a private physician who 
had since retired, leaving no medical records.  In the early 
1980s, he stated that he began treatment at Martinez VA 
Medical Center (MC) and in 1982, he was forced to retire from 
his job due to symptoms of pain and numbness in his low back 
and legs.  

The RO thereafter obtained VA outpatient treatment records, 
dated from July 1982 to June 1993, showing that the veteran 
was treated for several conditions during this period, 
including diabetes mellitus, coronary artery disease, and 
skin cysts in several locations.  In July 1982, he sought 
treatment for chronic left hip, leg and foot discomfort, 
stating that his symptoms had been present since he fell on 
his back while on a ship.  He also indicated that he had 
surgery in service to remove a lump from his spine.  The 
examiner noted that the veteran was seeking VA compensation.  
The assessment was chronic sciatic nerve problem, post 
traumatic and post surgical, with no records of previous or 
recent evaluation of management of problem.  On examination 
in September 1982, the impression was leg pain likely 
secondary to low back pain secondary to arthritic changes 
secondary to previous history of back injury in service.  In 
January 1984, it was noted that X-ray examination of the 
lumbosacral spine had shown decreased disc spacing at L5-S1 
and spurring at L3 and L5, and that electromyography testing 
had shown radiculopathy.  In October 1984, the veteran 
reported that he had low back pain since 1944 when he 
sustained low back injury.  In April 1993, he received 
instruction in back care and exercises.  

On September 1993 VA orthopedic and neurological examination, 
the veteran reported that in 1944, while aboard the USS Fair 
(DE-35), he was thrown to the steel deck on his back, causing 
severe injury.  He indicated that because of swelling in the 
area, he was transferred to a hospital ship where he had 
spinal anesthesia for removal of the swelling in the low 
back.  He reported that three attempts were made to insert a 
needle into the spinal canal and on the third attempt, the 
left lumbar root was touched.  Nonetheless, he indicated that 
after surgery, he had no symptoms of sciatic nerve injury and 
continued his Navy career.  Following discharge from service, 
he indicated that he was fully employed.  However, he 
indicated subsequently he developed arthritis and 
degenerative disc disease in the low back as a result of his 
in-service injury.  In the examination report, the examiner 
described the veteran as a "garrulous and poorly focused 
historian."  The diagnoses were degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  
Also diagnosed was history of injury to the left lumbar nerve 
root in 1944.  The examiner concluded that the veteran's 
degenerative joint and disc disease of the lumbosacral spine 
was secondary to the back injuries he sustained on board ship 
in 1944, not the transitory injury to the left lumbar root 
during the spinal anesthesia in 1944.  He indicated that the 
current intermittent symptoms of the left leg sciatica were 
due to degenerative disc and joint disease.  

By February 1994 rating decision, the RO denied service 
connection for degenerative joint and disc disease of the 
lumbosacral spine, finding that although the service medical 
records showed that the veteran had had pilonidal cyst 
surgery in 1944, there was no indication of any in-service 
back injury.  The veteran appealed the RO decision, claiming 
that he had suffered from chronic sciatica since his military 
service.  He indicated that "[i]t really doesn't matter to 
me whether the condition was due to an in service trauma 
(which I did have) or nerve root injury."  

In June 1995, the veteran testified at a hearing at the RO.  
At that hearing, his representative argued that the March 
1946 rating decision was clearly and unmistakably erroneous 
in failing to award service connection for residuals of a 
pilonidal cystectomy.  He argued that the record clearly 
showed that the veteran had developed sciatica as a result of 
the in-service surgery and that, regardless of whether the 
pilonidal cyst was a congenital condition, service connection 
should have been granted.  The veteran stated that in 1944, 
he was stationed aboard a ship engaged in "chasing Jap 
subs."  He stated that the sea was rough and he slipped and 
fell on his back.  He indicated that early the next morning, 
he went to sick bay because his tailbone was swollen and 
inflamed.  He stated that he was transferred to a hospital 
ship for treatment where he underwent surgery for removal of 
a golf ball sized cyst on his back.  After the surgery, he 
indicated that an assistant came to him and said "don't tell 
anybody else," but the surgeon who performed the surgery 
inserted the needle in the wrong place.  The veteran 
indicated that the assistant told him that "I hope to God 
that in the future you don't have any problems, which you 
could, so you'll know what it is."  Since that time, the 
veteran indicated that he had constant pain and believed that 
his currently disability stemmed from that incident.

In support of his appeal, the veteran submitted statements 
from several individuals with whom he served on the USS Fair 
(DE-35).  They indicated that the veteran was injured in a 
fall aboard ship and was taken to a hospital ship for 
treatment.  

A February 1996 VA progress note shows that on examination 
the veteran reported that he had fallen in 1944 on two 
consecutive occasions and had developed a lump on his back 
which was surgically removed three weeks later.  He indicted 
that during surgery, the spinal needle was incorrectly 
inserted, causing a nerve injury.  He reported that since the 
procedure he had a terrible pain in his back and down his 
left leg.  In the progress report, the examiner noted that 
the veteran had provided him with extensive records, dating 
back to 1944.  He noted that one of service medical records 
noted "possible L3 nerve root trauma from the spinal 
needle."  He also noted that recent medical evidence 
documented degenerative joint and disc disease of the 
lumbosacral spine.  The diagnoses were residual resection of 
pilonidal cyst, degenerative disc disease of the lumbosacral 
spine, and left lower extremity pain following spinal 
anesthesia attempts.  The examiner commented that it appeared 
likely that the veteran's pilonidal cyst was the result of 
his fall on the deck, but that problem apparently resolved 
with surgery.  He indicated that it was probable that in-
service trauma was at least one causative influence in the 
development of the veteran's degenerative disc disease, and 
that it was certainly possible that the veteran's left lower 
extremity symptoms were due to long-term effects of damage to 
a nerve root from incorrect placement of a spinal needle.  

By December 1998 rating decision, the RO determined that the 
March 1946 rating decision was not clearly and unmistakably 
erroneous.  In its decision, the RO determined that the error 
alleged by the veteran's representative involved an exercise 
of judgment which could not be characterized as undebatably 
erroneous.  

In December 1998, the RO sought a medical opinion from a VA 
physician on questions relevant to the instant appeal.  When 
asked whether it was more likely than not that the veteran's 
pilonidal cyst was due to trauma rather than a developmental 
abnormality, the examiner answered no.  When asked whether it 
was more likely than not that the veteran's current 
degenerative changes of the back were due to possible L3 
nerve root trauma from the needle used for injection for 
pilonidal cyst surgery, the examiner answered no.  When asked 
whether it was more likely than not that the veteran's 
slipping and falling in 1944 would have caused him to develop 
degenerative disc disease, the examiner answered no.  
Finally, it was noted that there was no evidence of 
degenerative changes of the back or any permanent back 
condition in service.  

In February 2001, the veteran testified at a Board hearing at 
the RO and he again detailed the circumstances of his in-
service fall and subsequent surgery for removal of a 
pilonidal cyst.  He indicated that he had chronic low back 
and left leg pain since that time.  As to the issue of clear 
and unmistakable error in the March 1946 rating decision, his 
representative indicated that it was his contention that the 
pilonidal cyst developed as a result of the veteran's fall 
and was not a developmental defect.  He argued that the 
subsequent surgery to treat the cyst resulted in a disability 
manifested by low back pain and left leg numbness, and that 
service connection should have been granted for those 
symptoms.  

II.  Service connection for degenerative joint and disc 
disease of the lumbosacral spine, with sciatic nerve 
condition of the left leg

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  However, congenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Where a veteran served continuously for a period of 90 days 
or more during a period of war and certain chronic diseases 
(including arthritis) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

As noted above, the veteran claims he slipped and fell on his 
back in service, resulting in a pilonidal cyst.  Here, it is 
noted that pilonidal is defined as "containing hair nested 
in a cyst -- used of congenitally anomalous cysts in the 
sacrococcygeal area [the region of the sacrum and coccyx] 
that often become infected and discharge through a channel 
near the anus."  Pernorio v. Derwinski, 2 Vet. App. 625, 627 
(1992) (quoting Webster's Medical Desk Dictionary 549, 629 
(1986)).  The veteran further claims that, as a result of a 
spinal anesthetic administered during surgery to remove the 
cyst, he developed left sciatica.  He also claims that he now 
has degenerative joint and disc disease of the lumbosacral 
spine, either as a direct result of the in-service fall or 
secondary to surgery to remove the cyst.

Turning to the merits, the Board notes that the evidence 
weighing against his claim includes the service medical 
records which are conspicuously silent for any notations of a 
low back injury.  It is also noted that when he filed his 
initial claim of service connection in November 1945, he did 
not mention any low back injury.  Also weighing against the 
claim is the long post-service period before the lumbar joint 
and disc disease was clinically evident, as well as the 
December 1998 VA medical opinion.  This opinion was to the 
effect that the veteran's pilonidal cyst was a developmental 
abnormality, rather than due to trauma, that the veteran's 
current degenerative changes of the back is not due to 
possible L3 nerve root trauma from the needle used for 
injection for pilonidal cyst surgery, and that the claimed 
fall in 1944 would not have caused his current degenerative 
disc disease.  

On the other hand, the evidence weighing in favor of the 
veteran's claim includes his statements and testimony to the 
effect that he had continuous back and left leg pain since 
service, as well as statements from numerous shipmates who 
have corroborated his recent accounts of in-service low back 
injury.  In addition, the Board observes that the record 
contains several medical opinions which weigh in favor of the 
claim.  

For example, a September 1982 VA clinical record contains the 
impression that the veteran's leg pain was likely secondary 
to low back pain, which was secondary to arthritic changes, 
which was secondary to previous history of back injury in 
service.  In addition, in a September 1993 VA examination 
report, the examiner diagnosed degenerative disc and joint 
disease of the lumbosacral spine and concluded that such 
condition was secondary to the back injuries sustained by the 
veteran on board ship in 1944.  The record also contains a 
September 1996 VA progress note on which the examiner 
indicated that it was probable that the in-service trauma to 
the veteran's back was at least one causative influence in 
the development of the veteran's degenerative disc disease.  
He also indicated that it was certainly possible that the 
veteran's left lower extremity symptoms were due to the long-
term effects of damage to a nerve root from incorrect 
placement of the spinal needle.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).

In this case, the Board notes that the VA examiners who 
rendered opinions favorable to the veteran in September 1993 
and September 1996 obviously based their opinions on a review 
of the record, including the service medical records.  In 
addition, both examiners actually examined the veteran and 
provided rationales for their respective opinions.  On the 
other hand, the examiner who provided the October 1998 
opinion weighing against the veteran's claim did not actually 
examine the veteran, nor did he provide a rationale for his 
opinion.  

After weighing the evidence for an against the veteran's 
claim of service connection for degenerative joint and disc 
disease of the lumbosacral spine, with sciatic nerve 
condition of the left leg, the Board finds that the evidence 
for and against the claim is in relative equipoise.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that service connection for degenerative disc 
and joint disease of the lumbosacral spine with sciatic nerve 
condition of the left leg is warranted.  VCAA, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102. 

III.  Whether there was clear and unmistakable error in the 
March 1946 rating decision denying service connection for 
residuals of a pilonidal cystectomy

As set forth above, by March 1946 rating decision, the RO 
denied service connection for residuals of a pilonidal 
cystectomy, finding that the veteran's condition was in the 
nature of a constitutional or developmental abnormality, and 
was not a disability for VA compensation purposes.  Although 
the veteran was notified of this decision and of his 
procedural and appellate rights by April 1946 letter, he did 
not appeal the RO decision.  Thus, the March 1946 rating 
decision is final.  Veterans Regulation No. 2(a), pt. II, § 
III; VA Regulations 1008 and 1009 (effective Jan. 25, 1936 to 
Dec. 31, 1957).  Essentially the same provisions can be 
currently found at 38 C.F.R. §§ 3.104, 3.105(a) (2000).  

Under 38 C.F.R. § 3.105(a) (2000), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error" cannot be 
considered valid clear and unmistakable error claims.  Id. at 
43-44.  Also, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different.  Id. at 44.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313- 14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43186 
(1995).  

In this case, the veteran's representative contends that the 
March 1946 rating decision was clearly and unmistakably 
erroneous in failing to award service connection for 
residuals of a pilonidal cyst.  In essence, the basis of his 
allegation is that the veteran's pilonidal cyst was not a 
congenital condition as determined by the RO; rather, he 
claims that it developed as a result of in-service trauma to 
the low back.  In addition, he argues that the evidence of 
record at the time of the March 1946 rating decision showed 
that the veteran had developed sciatica as a result of the 
in-service surgery and that, regardless of whether the 
pilonidal cyst was a congenital condition, service connection 
should have been granted for disability manifested by 
sciatica.  

In determining whether the March 1946 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  Additionally, as set forth above, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 314.

In that respect, it is noted that at the time of the March 
1946 rating decision, the criteria pertaining to service 
connection were essentially similar to those currently in 
effect and set forth above.  The evidence before the RO at 
that time consisted of the service medical records which 
showed that the veteran had a pilonidal cystectomy and 
thereafter complained of pain in the hip and left thigh.  
However, subsequent service medical records reflect that with 
treatment, the veteran indicated that he felt much better.  
At the time of his November 1945 service separation medical 
examination, his spine was found to be normal.  

As noted, the RO denied the veteran's claim on the basis that 
his pilonidal cyst was a congenital or development 
abnormality.  The Board has carefully reviewed the record 
before the RO at that time and finds no evidence whatsoever 
to indicate that the pilonidal cyst was not consistent with a 
congenital or developmental abnormality.  For example, there 
was no indication in the service medical records or in any of 
the veteran's submissions that his cyst developed after 
trauma to the low back in a fall.  

In any event, even if the veteran's pilonidal cyst was not 
the result of a congenital abnormality, there is no 
indication that service connection for that disability would 
necessarily follow.  As noted, at the time of his service 
separation medical examination, the record showed that his 
symptoms had resolved.  Thus, the veteran has not specified 
how the RO's alleged error in characterizing his pilonidal 
cyst as congenital, had such alleged error not been 
committed, would have manifestly changed the outcome of the 
March 1946 rating decision.  

In view of the foregoing, it cannot be said that clear and 
unmistakable error existed in the March 1946 rating decision.  
Rather, the contention that that rating decision was clearly 
and unmistakably erroneous merely amounts to an allegation 
that the RO improperly weighed and evaluated the evidence, a 
claim that can never rise to the stringent definition of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).


ORDER

Service connection for degenerative joint and disc disease of 
the lumbosacral spine, with sciatic nerve condition of the 
left leg, is granted.

Clear and unmistakable error in a March 1946 rating decision 
denying service connection for residuals of a pilonidal 
cystectomy has not been demonstrated.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



